Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claims 17 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites a fluid consisting of a mixture of three fractions. However, claim 13, from which claim 17 depends, recites that the fluid further comprises barite. Newly added claim 23 recites the drilling fluid of claim 13, consisting of one fraction, but barite is also a required component of the drilling fluid of claim 13. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The examiner recommends that claim 17 be amended to recite that the fluid of claim 17 consists of the mixture of three fractions and barite.


Claim Rejections - 35 USC § 103
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (U.S. PG Pub. No. 2005/0197256).
In paragraphs 26-27 Dunlop discloses a hydrocarbon fraction for the manufacture of a drilling fluid or drilling mud. Dunlop discloses that the fraction may be a mixture of predominantly isoparaffins, having initial and final boiling points within or overlapping the ranges recited in claim 1 and defining a boiling range within the range recited in claim 1. Dunlop further discloses in paragraph 27 that the fraction typically has a flash point above 120° C, a 40° C viscosity between 2 and 5 cSt, and a pour point more commonly lower than -50° C, all within or overlapping the ranges recited in claims 15-16. In paragraph 19 Dunlop discloses that the compositions preferably contain no aromatics, meeting the limitations of claim 15 regarding aromatics. While Dunlop does not specifically disclose that the isoparaffinic fraction comprises “biocarbon”, the source of the hydrocarbons amounts to a product-by-process limitation and it is unclear how a composition comprising “biocarbon” would be compositionally different than one comprising carbon derived from other sources. In paragraphs 30-31 Dunlop discloses adding the isoparaffinic fraction to drilling fluids, meeting the method limitations of claims 15-16.
Dunlop does not disclose a specific composition having the isoparaffin and naphthenic contents of claim 15. However, in paragraph 27, Dunlop discloses that the fraction most preferably has an isoparaffinic content of more than 80%, encompassing the range recited in claim 15, and while the naphthenes content “may” be greater than 5% by weight, the use of “may” indicates that this is optional, noting that there is no upper bound on the isoparaffinic content and claim 6 of Dunlop, for example, recites an isoparaffinic content while no claims recite a naphthenic content. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Furthermore, since the compositions of Dunlop meet the compositional limitations of the claims, they are considered to meet the limitations of 15 regarding biodegradability. Claims 15-16 is therefore rendered obvious by Dunlop.

Claims 13-14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop in view of Mercer (U.S. PG Pub. No. 5,096,883).
The discussion of Dunlop in paragraph 3 above is incorporated here by reference. Dunlop discloses a fraction meeting the limitations of the fluid of claims 13-14 and 21. The pour point disclosed in paragraph 27 of Dunlop meets the limitations of claim 22 and the boiling range defined in paragraph 27 of Dunlop overlaps the range recited in claim 23. In paragraphs 30-31 discloses that the fraction can be combined with an ester or n-paraffins to prepare a drilling fluid, noting that the “comprising” language of claim 13 allows for the drilling fluid to contain additional components. Dunlop does not disclose the further inclusion of barite in the drilling fluid.
Mercer discloses a drilling fluid comprising branched chain paraffins. In column 6 lines 21-32 Mercer discloses that the drilling fluids can comprise barite as a weighting agent to increase the density of the drilling fluid. The inclusion of barite in the drilling fluid of Dunlop meets the limitations of claims 13-14 and 21-22.
It would have been obvious to one of ordinary skill in the art to include the barite of Mercer in the drilling fluid of Dunlop, in order to increase the density of the drilling fluid, as taught by Mercer, and since Mercer further teaches that the barite is useful in drilling fluids comprising branched paraffins, such as the isoparaffins of Dunlop.



Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if the double patenting rejections were overcome. 
Lin, as discussed in the office action mailed 1/19/22, discloses fluids consisting of fractions meeting the limitations of the fluid of claim 17. However, claim 17 depends from claim 13, which require the fluid to further comprise barite. Since Lin discloses the fluid as a non-functionalized plasticizer for articles made from plasticized polyolefin compositions, one of ordinary skill in the art would not have been motivated to include barite, known as a weighting agent for drilling fluids, into the composition. 

Response to Arguments
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive. Regarding the rejection of claim 17 under 35 USC 112(d), applicant argues that claim 13 recites a drilling fluid comprising a fluid and a barite, and that since claim 17 refers only to the “fluid”, the limitation further limits claim 13. However, line 5 of claim 13 recites “the fluid further comprising barite”, indicating that the barite is a required component of the “fluid” of the claims. The examiner recommends that “the fluid further comprising barite” be amended to “the drilling fluid further comprising barite” in order to overcome the rejection of claim 17. If the suggested amendment is made to claim 13, claim 23 should be amended to clarify that the “fluid” rather than the “drilling fluid” of claim 13 consists of the one fraction. 
Regarding Dunlop, applicant argues that Dunlop relates to a fluid up to 70% of isoparaffins and more than 5% by weight of naphthenes. However, the rejection relies on the fraction of Dunlop disclosed in paragraph 27, while applicant’s arguments are based on the overall drilling fluid of Dunlop, which is a blend of the predominantly isoparaffinic fraction and with n-paraffinic and plant ester components, as disclosed in paragraph 31 of Dunlop. It is noted that the “comprising” language of the currently presented claims allows for the drilling fluid to contain components other than the high-isoparaffin fluid and barite. The examiner therefore maintains the position that Dunlop discloses a drilling fluid comprising a fluid having isoparaffins and naphthenes in amounts overlapping the claimed ranges, and which will have the claimed biodegradability. Applicant argues that Dunlap does not teach or suggest that increasing the amount of isoparaffins improves the lubricity properties and film-forming properties of the fluid, but the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicant could overcome the prima facie case of obviousness through a showing of unexpectedly superior results commensurate in scope with the claims, as discussed in MPEP 716.02, but the inventive examples supplied in the specification, which exemplify specific compositions having zero naphthenes and a boiling range substantially narrower than the range recited in claims 13 and 15, are not sufficient to establish that superior results would be maintained across the full scope of the claimed range.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771